Citation Nr: 1140266	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-32 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left ankle injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his September 2006 Substantive Appeal (VA Form 9) the Veteran requested a hearing at the RO before a Veterans Law Judge.  In October 2006 the Veteran clarified this request, indicating that his desired a videoconference hearing.  However, in August 2008 the Veteran explicitly withdrew his request for a hearing.  Accordingly, that request has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In December 2008, March 2010 and July 2011 the Board remanded the Veteran's claim for further development by the RO/AMC.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have any residuals from a left ankle injury that were acquired in, are related to, or were aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated April 2005 and June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of a left ankle injury.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for residuals of a left ankle injury in November 1970.  In a December 1970 rating decision the RO denied entitlement to service connection for that condition, finding that no residuals of a left ankle injury were found on examination.  June 1975, February 1979 and July 1980 rating decisions confirmed that determination.  The Veteran submitted a Notice of Disagreement (NOD) in January 1981.  The RO issued a Statement of the Case (SOC) in February 1981 and the Veteran filed a Substantive Appeal (VA Form 9) in March 1981.  In September 1981 the Veteran's claim came before the Board.  The Board denied entitlement to service connection for varicose veins and residuals of a left ankle injury, finding that no residuals from an in-service left ankle injury had been demonstrated.  The Board also noted that there was no medical basis for a finding that the Veteran's lower extremity circulatory ailment was related to any incident of service.  

The Veteran's claim was again denied by the RO in November 1986 and August 1999.  In the August 1999 rating decision the RO determined that new and material evidence had not been submitted with regard to either residuals of a left ankle injury or bilateral varicose veins.  In March 2005 the Veteran again requested reconsideration of those claims, asserting that loose chip fractures from his left ankle injury had caused his subsequent vascular disorder.  In a July 2005 rating decision the RO declined to reopen the claim, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in June 2006.  The RO issued a Statement of the Case (SOC) in July 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in September 2006.  

The Veteran's claim once again came before the Board in December 2008.  The Board determined that the Veteran had submitted new and material evidence on the claim of entitlement to service connection for residuals of a left ankle injury and reopened that claim.  At that time the Board also remanded the claim for additional development.  The Board remanded the claim on two other occasions, in March 2010 and July 2011.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.

The Veteran's primary contention appears to be that he has varicosities and associated circulatory problems with his lower extremities that are related to an in-service injury of the left ankle.  

The Veteran's service treatment records indicate that the Veteran did injure his left ankle in service.  Records from August 1963 indicate that the Veteran was treated for a "twisted ankle" and diagnosed with a left ankle sprain.  Radiographic imagery of the left ankle showed no evidence of fracture or dislocation.  The examiner noted that the bony architecture appeared normal, but that there was moderate soft tissue swelling around the ankle joint, especially medially.  A typed unit dispensary note from approximately a week later indicates that the Veteran was returned to duty, but that he had recurrent sprained ankle.  A handwritten note indicates "loose chip fractures."  On the Veteran's separation examination form from September 1964 he checked a box indicating that his lower extremities and feet were normal.    

Post-service private treatment records from October 1970 indicate that the Veteran was seen for difficulties with his lower extremities.  Swelling and subcutaneous hemorrhaging was indicated.  The examiner noted that the Veteran reported no history of injury in the past.  Varicosities were noted and the examiner diagnosed the Veteran with chronic venous insufficiency.  

In November 1970 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that while in service he fell off a bluff during a march and landed on the gravel road below.  He stated that he suffered torn ankle and knee ligaments with blood clots in the lower left extremity and that he also injured his lower right extremity.  The examiner diagnosed the Veteran with bilateral lower extremity varicose veins, a history of bilateral lower extremity blood clots and stasis ulcers of the left lower extremity associated with varicose veins. 

Subsequent VA and private treatment records show continued treatment for bilateral circulatory problems associated with the Veteran's lower extremities.  

In a February 1979 written statement the Veteran reported that in approximately 1969 or 1970 his left ankle started hurting.  He stated that he then noticed blood spots under his skin and received treatment.  He reported that by 1975 he could barely step on his left foot and that it was treated with a type of boot.  He stated that he has to wear support hose and an elastic wrap and that he is unable to walk well.  He indicated his belief that his in-service ankle injury was responsible for his present leg trouble.  

A June 1980 letter from a private provider indicates that the Veteran does not have varicose veins, but instead has thrombophlebitis and resulting chronic venous insufficiency.  The treating physician stated that he had no knowledge of the Veteran's service activities and that his records do not show when the Veteran's phlebitis actually began.  He stated that the Veteran's chronic venous insufficiency is probably secondary to the original injury.  

VA treatment records from October 1986 indicate that the Veteran underwent a venogram of the left leg and a bilateral greater saphenous ligation and stripping and left lesser saphenous stripping, multiple spot ligations.  It was noted that the Veteran had an ulcer on his left ankle and that the Veteran had severe bilateral varicose veins.  

Subsequent VA treatment records from August 2004 indicate that the Veteran reported ankle swelling, thigh numbness and weakness in the legs.  The Veteran also reported right ankle pain.  VA treatment records from September 2004 indicate that the Veteran reported that his legs were still hurting and getting worse.  Reports of some veins around the ankles which had broken, resulting in skin discoloration, were also noted.  

In March 2005 the Veteran submitted an internet article on ankle fractures.  At that time he also submitted a statement wherein he argued that the August 1963 unit dispensary report had not been given sufficient weight, as it indicated loose chip fractures.  

The Veteran also submitted a June 2006 letter from a VA physician who treated the Veteran.  That provider stated that the Veteran's in-service ankle injury was determined to be a chipped fracture by x-ray.  He stated that in the following years the Veteran suffered from varicose veins in both legs and that it was anatomically acceptable that pathophysiology of the prior ankle fracture has significant aggravated the varicose veins in that ankle over the ensuing years.  He noted that he had treated the Veteran for several years and that it was his professional opinion that the prior ankle injury had significantly aggravated the Veteran's varicose vein problem.  An internet article supporting this contention was also submitted.  

VA treatment records from October 2006 indicate that the Veteran reported that his leg problems had resolved and that he was doing well wearing his support hose and keeping his legs elevated when seated.  No edema was indicated, but superficial varicose veins distal to the knees without acute signs were noted.  

In March 2009 the Veteran was afforded a VA examination in support of his claim.  The examiner reviewed the Veteran's service treatment records, making note that x-rays of the Veteran's left ankle during service showed soft tissue swelling without evidence of fracture.  The examiner also noted that the ankle joint was currently normal.  During the examination the Veteran reported that he sprained his ankle on two different occasions during service, both occurring in 1963.  He Veteran stated that he started developing pain in his ankle, which became worse in 1968.  He stated that he started having problems with swelling of his lower extremities in 1966, with a diagnosis of varicose veins.  The Veteran reported that he current has pain in his left ankle with prolonged standing of more than an hour or on walking more than one-half mile.  Range of motion studies revealed full range of motion.  No pain, fatigue, weakness, lack or endurance or incoordination was indicated.  The examiner also noted that there was no evidence of heat, redness, swelling or tenderness of the left ankle, and that stability was intact.  The Veteran was able to rise on his heels and toes and squat without apparent discomfort.  The examiner stated that it was less likely than not that any pain or discomfort that the Veteran currently experiences in his left ankle is related to the claimed fracture of the left ankle that he had in service.  In a June 2010 addendum to that report the examiner noted that the Veteran had a fracture of his left fibula in April 1995 and that the Veteran's current ankle pain was more likely than not due to that fracture than from military service.  

The Veteran was afforded an additional VA examination in August 2011.  At that time the examiner noted that the Veteran injured his left ankle in 1963.  The Veteran reported seeing a private doctor in 1966 for left ankle swelling.  The Veteran also reported bilateral ankle swelling due to venous insufficiency since the late 1960s.  The examiner noted that the Veteran fractured his left ankle (distal tibia) in 1995, but apparently had a full recovery.  The examiner determined that the Veteran's left ankle complaints are related to his chronic venous insufficiency.  He noted that when the Veteran's ankles swell they ache, and that when the swelling resolves the pain also resolves.  The Veteran denied having any ankle pain when the swelling resolves.  The examiner noted that the Veteran had undergone five surgical vein stripping procedures in the 1980s and that the Veteran had a long history of peripheral edema due to venous insufficiency.  The examiner also noted that the Veteran had a non-healing ulcer of the left medial ankle in the 1990s, but that it had finally resolved around the year 2000.  In his opinion, the examiner stated that the Veteran has chronic venous insufficiency due to varicose veins and their removal, and that when the Veteran has swelling of the ankles he has bilateral aching pain in both ankles.  He stated that, besides this aching pain which accompanies the ankle swelling, the Veteran had no other left ankle complaints.  He further noted that the Veteran fractured his left ankle in 1995, but had a good result from this fracture in that no subsequent x-rays of the left ankle have been performed since.  The examiner noted normal current x-rays and stated that there was no objective finding of a left ankle condition on examination.  In his rationale, the examiner stated that the Veteran appeared to have made a complete recovery from his ankle injury by separation from service.  He noted that on examination the varicosities and edema were worse on the right leg than on the left, and that a complete recovery from an ankle injury would not cause varicose veins, and certainly not if the varicosities are worse on the leg unaffected by the ankle injury.  He concluded by stating that there is no relationship between the Veteran's in-service ankle injury and the Veteran's varicose veins.  

Radiographic imagery performed in conjunction with that examination indicated that no fractures or dislocations were demonstrated.  Dorsal and plantar calcaneal spurs were present, as were atherosclerotic calcifications in the artial vessels causal to the medial malleolus.  The interpreting physician stated that the left ankle was within normal limits for the Veteran's age.  

As noted, the Veteran's contention appears to be that he has residuals of an in-service left ankle injury that caused or aggravated a circulatory disorder of his lower extremities.  After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for residuals of a left ankle injury is not warranted.  

  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

Although the record in this case contains opinion both in support of the Veteran's claim of entitlement to service connection for residuals of a left ankle injury and against service connection, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  Whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's claim must be denied because the preponderance of the evidence reflects that the Veteran's in-service left ankle injury resolved and that the Veteran does not and has not had any condition which is a residual of that injury.  

In so finding, the Board places the greatest probative value on the March 2009 and August 2011 VA examination reports, which indicate that the Veteran does not have any residuals of a left ankle injury.  Specifically, the August 2011 VA examiner noted that the Veteran's varicosities and edema were worse on the right leg than on the left.  He also determined that the Veteran had made a complete recovery from his in-service ankle injury, and that a complete recovery from an ankle injury would not cause varicose veins, and certainly not if the varicosities are worse on the leg unaffected by the ankle injury.  He concluded by stating that there is no relationship between the Veteran's in-service ankle injury and the Veteran's varicose veins.  This examination report contains a thorough review, physical examination and well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that he has residuals of an in-service left ankle injury consists of his unsupported statements and a June 2006 letter from one of the Veteran's physicians who treated him at the VA.  This letter does not indicate that the claims file was reviewed and appears to rely heavily on the Veteran's reported history.  The Board has also considered the internet articles submitted in conjunction with this opinion.  Medical treatise evidence can provide support when combined with the opinion of a medical professional in certain circumstances.  See Sacks v. West, 11 Vet. App. 314 (1998).  However, as the opinion of that provider appears to rely significantly on a history provided by the Veteran the Board finds the August 2011 VA examiner's opinion is of greater probative weight.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that his lower extremity circulatory disorder is due to residuals from a left ankle injury relate to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent.

For the foregoing reasons, the Board finds that the preponderance of the evidence reflects that the Veteran does not and has not had residuals of an in-service left ankle injury.  Accordingly, the Veteran has failed to establish an essential element of his claim for entitlement to service connection for that condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for residuals of a left ankle injury is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


